Citation Nr: 1211212	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for onychomycosis (claimed as nail fungus of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for nail fungus of the feet.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2009; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2009, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

After a review of the entire evidentiary record, the Board has rephrased the issue listed on the title page to better reflect the contentions on appeal.


FINDING OF FACT

The Veteran's currently diagnosed onychomycosis first manifested during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for onychomycosis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for a fungal infection involving his feet.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1110.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized.  The medical record reflects the Veteran's treatment for onychomycosis (otherwise referred to as tinea unguium) many years after his discharge from active service in 1991.  The Veteran claims that this condition has been continuously manifested since service, wherein he describes being given a "chit" precluding his wearing of green socks as a result of this condition.

Unfortunately, the Veteran's service treatment records (STRs) do not corroborate his lay allegations.  Notably, however, the Veteran did serve in the field while stationed in Saudi Arabia during the Persian Gulf War.  The Board observes that not all types of medical treatment are documented in the STRs.  See generally 38 U.S.C.A. § 1154 (instructing VA to take due account to the places, types and circumstances of a veteran's service).

The Veteran has provided direct testimony that the current fungal condition involving his feet has been recurrent since service.  A lay claimant is clearly competent to establish the onset and recurrence of an outwardly observable skin/nail disorder such as onychomycosis.  The dispositive issue before the Board, therefore, is whether the Veteran's allegations are deemed credible as his testimony alone is sufficient to establish service connection for the type of disorder at hand.  See Barr, 21 Vet. App. 303 (2007).

In addition to the Veteran's testimony, the evidence before the Board includes a Persian Gulf Registry examination conducted in June 1999 - which is more than 7 years prior to the Veteran's filing of the current claim on appeal.  At that time, the Veteran provided a history relative to Gulf War Service wherein he reported the onset of a rash on the feet (at two separate places on the questionnaire) which was a "problem still active."  Onychomycosis was not identified in the examination findings, but the Board cannot exclude that the disorder was in an inactive phase.

In short, the record documents a consistent prior statement from the Veteran regarding the onset of recurring onychomycosis in service made 7 years before he sought VA compensation.  The Board finds that these factors weigh heavily in validating the current allegations.  

First, the Board does not find any credibility concerns on the basis of pecuniary interest as the Veteran did not seek compensation for many years later.  See generally Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Second, the Veteran made this statement in the context of a Persian Gulf Registry examination in an effort to identify his health concerns due to circumstances of this type of service.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Third, the Board does not find any evidence of record impeaching the testimony of recurrent onychomycosis since service.  

In sum, the Veteran has provided credible, descriptive evidence that his currently diagnosed onychomycosis first manifested during active service.  Resolving reasonable doubt in favor of the Veteran, the Board grants a claim of service connection for onychomycosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 



ORDER

Service connection for onychomycosis is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


